COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  RAFAEL VARGAS,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00332-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Rafael Vargas, filed a petition seeking a writ of mandamus against the Honorable
William Moody, Presiding Judge of the 34th District Court of El Paso County and requesting that
we set aside an order granting a motion to compel arbitration filed by Jobe Concrete Products, Inc.,
the Real Party in Interest.  Pending before the Court is Relator's motion to dismiss this original
proceeding pursuant to Tex.R.App.P. 42.1 because he wishes to submit to arbitration as ordered by
the trial court.  We grant the motion and dismiss the mandamus proceeding.


April 10, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Gomez, J.J.
Gomez, J., sitting by assignment, not participating